Citation Nr: 0637973	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  00-11 997A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for residuals of a left 
eye injury, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel




INTRODUCTION

The veteran served on active duty from November 1990 to June 
1991.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office and Insurance Center 
(RO) in Philadelphia, Pennsylvania.  

In January 2005, the Board remanded this case for further 
evidentiary development.  The requested development has been 
completed.  While the case was in remand status, the 
originating agency granted and increased evaluation of 10 
percent for the veteran's left eye disability from the date 
of receipt of his claim for an increased rating.  This did 
not satisfy the veteran's appeal so the case has been 
returned to the Board for further appellate consideration.   

In July 2006, the veteran submitted additional evidence.  
This evidence is duplicative and cumulative of evidence 
previously considered by the originating agency and the 
Appeals Management Center (AMC).  Accordingly, a remand for 
review of this evidence by the originating agency is not 
required.  


FINDING OF FACT

The service injury of the veteran's left eye has healed; due 
to the service injury he has a well healed corneal scar that 
has resulted in dry eye for which he requires frequent 
lubrication; the disability has not resulted in significant 
pain, visual impairment, field loss or need for rest. 


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for the residuals of a left eye injury have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.84a, 
Diagnostic Code 6009 (2006).  

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the instant appeal, the initial unfavorable rating 
decision was rendered prior to the enactment of the VCAA.  
Pursuant to the Board's directive in the January 2005 Remand, 
the AMC provided the veteran with the notice required under 
the VCAA by a letter mailed in February 2005, to include 
notice that he should submit any pertinent evidence in his 
possession.  In the April 2006 supplemental statement of the 
case, the veteran was also provided with notice concerning 
the effective-date element of the claim.  

In regard to VA's duty to assist, the record reflects that VA 
assisted the veteran by obtaining VA treatment records and 
affording him VA examinations, which included a comprehensive 
VA examination in June 2005 as mandated by the Board's 
Remand.  Neither the veteran nor his representative has 
identified any outstanding evidence, to include medical 
records, that could be obtained to substantiate his claim.  
The Board is also unaware of any such outstanding evidence.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the pertinent 
implementing regulation. 

Following the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claim in April 2006.  There is no indication in the record or 
reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claim.  


Evidentiary Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2006) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
also reviewed all evidence of record pertaining to the 
history of the service-connected disability.  The Board has 
found nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
that would warrant an exposition of remote clinical histories 
and findings pertaining to this disability.  In this regard, 
the Board notes that where, as here, entitlement to 
compensation has already been established and an increase in 
the disability is at issue, the present level of disability 
is of primary concern.  See Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).

In a February 1992 rating decision, the RO granted service 
connection for a corneal scar, residual of injury, and 
assigned a noncompensable evaluation under Diagnostic Code 
6009, effective June 25, 1991, the day following the 
veteran's discharge from service.

VA optometry records beginning in July 1996 show that the 
veteran complained of dry eye for which he was prescribed 
artificial tears. 

In the instant claim for an increased rating filed in June 
1997, the veteran complained of occasional pain in his left 
eye and indicated that he must use artificial tears to treat 
the pain.  

In a September 1997 statement, the veteran's wife reported 
that the veteran complains of a foreign body sensation in his 
eye, which was the scar tissue.  She noted that when his eye 
became somewhat dry, he would use eye drops.  

The November 1997 VA examination report shows that the 
veteran complained of an occasional foreign body sensation in 
his left eye that was relieved with artificial tears.  
Corrected visual acuity was 20/20 in both eyes.  He had no 
complaints of diplopia.  A biomicroscopy showed a faint scar 
slightly off the axis superior and temporal area.  The 
examiner noted that the veteran also reported that he 
occasionally experienced a blur when watching television, 
usually when he was tired.  The examiner provided the 
following diagnoses:  best corrected vision of 20/20 in both 
eyes; visual fields full to confrontation; mild hypertensive 
retinopathy; and corneal scar in the left eye, not affecting 
vision with reports of some foreign body sensation, relieved 
with lubricating drops.  

An April 1999 VA optometry record notes that the veteran's 
eyes were normal for his age and that he had presbyopia.  A 
May 2000 record notes an assessment of refractive error 
(compound hyperopic astigmatism with presbyopia) and dry eye 
syndrome.  

In a June 2000 statement, the veteran's wife reiterated 
comments she made in her September 1997 statement.  In 
addition, she noted that the veteran needed to rest his eye 
when it became irritated with the foreign body sensation.

In the veteran's June 2000 Substantive Appeal, he complained 
of the usual symptoms.  In addition, he noted that he was 
required to rest his left eye periodically.  In a November 
2000 statement, the veteran emphasized that he did not claim 
that his left eye disability caused visual impairment; 
rather, he maintained that his left eye was symptomatic of 
pain and required rest.

A March 2003 VA optometry record and records dated thereafter 
note assessments of "refractive error/presbyopia."  An 
April 2003 record notes an assessment of recurrent corneal 
erosion by history and that the veteran should continue with 
artificial tears.  

In an addendum to a February 2004 VA optometry record, the 
examiner (A.A., Chief, Optometry) reported that the veteran 
had a small corneal epithelial scar in his left eye that 
caused an occasional foreign body sensation.  The examiner 
maintained that the scar did not cause central vision loss 
and was not a condition that would cause peripheral vision 
loss.  An April 2004 VA treatment record notes that a slit 
lamp examination revealed an anterior stromal scar with one 
or two small micro-cysts, which the examiner noted was 
consistent with recurrent corneal abrasion.  The examiner 
noted an assessment that included recurrent corneal erosion, 
quiet now, but the veteran must frequently lubricate with 
artificial tears.  
 
In a statement received by the originating agency in March 
2005, the veteran's wife reiterated comments made in prior 
statements.  In addition, she maintained that the veteran 
must rest his left eye for a period of one to two hours 
approximately eight times a month, which she noted interfered 
with his normal daily activities.  

A February 2005 VA optometry record notes that the veteran 
reported that he must rest his left eye sometimes up to two 
hours, but mainly from one to two hours when the recurrent 
abrasion occurred.  He reported that he instilled his drops 
and must close his eyes and recline until the foreign body 
sensation was relieved.  He maintained that this occurred on 
an average of twice a week.  The examiner noted that the 
slit-lamp examination revealed the scar and a few small 
microcysts.  The examiner provided assessments that included 
recurrent corneal erosion, quiet now, but the veteran must 
frequently lubricate and take rests with his eyes closed 
which seemed to help dramatically.  

A July 2005 VA examination report shows that the examiner 
reviewed the claims files.  The examiner noted that the 
veteran currently complained of a foreign body sensation in 
his left eye that was worse when he was outdoors, especially 
when it was windy.  The veteran reported that he used 
artificial tears at least twice a day, sometimes more 
frequently.  He indicated that he always experienced an 
abnormal sensation in his eye, although it did increase as an 
irritant when he was outdoors.  He denied any loss of vision 
or diplopia.  He had had no ophthalmic surgery.  Corrected 
visual acuity was 20/20 in both eyes.  There was no diplopia 
and confrontation visual fields were intact.  The slit lamp 
examination revealed the paracentral anterior stromal scar.  
The tear film was poor with definite increased tear break-up 
time.  

The examiner diagnosed corneal scar.  The examiner maintained 
that the veteran's vision was unaffected by the corneal scar.  
The examiner indicated that the veteran also carried the 
diagnosis of recurrent erosion.  The examiner noted however 
that actual recurrent corneal defects had not been documented 
in the medical record.  The examiner maintained that the 
veteran's continued longstanding recurrent symptoms of a 
foreign body sensation in the left eye were related to his 
dry eye.  The examiner opined it was as likely as not that 
the dry eye was secondary to his service-connected eye 
injury.  The examiner noted that no rest was indicated, 
however, frequent use of artificial tears was indicated for 
treatment of his symptoms.  The examiner commented that the 
veteran's symptoms might be lessened by avoiding outdoor 
conditions, specifically, the wind.   

In an April 2006 rating decision, the AMC increased the 
disability rating to 10 percent under Diagnostic Code 6009, 
effective September 11, 1996, the date of receipt of the 
claim for an increased rating.  

An April 2006 VA optometry record notes that a slit lamp 
revealed two or three small microcysts consistent with a 
recurrent corneal erosion.  The examiner reported that the 
veteran's eye was mildly injected which was consistent with a 
recurrent erosion.  The examiner noted that he advised the 
veteran to continue frequent lubrication and rest his eye 
when he became symptomatic.  The examiner provided 
assessments that included chronic recurrent corneal erosion 
of the left eye.  


Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2006).  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2006).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2006).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2006).

Under Diagnostic Code 6009, an unhealed injury of the eye, in 
chronic form, is to be rated from 10 percent to 100 percent 
for impairment of visual acuity or field loss, pain, rest-
requirements, or episodic incapacity, combining an additional 
rating of 10 percent during continuance of active pathology.  
38 C.F.R. § 4.84a (2006).  The minimum rating during active 
pathology is 10 percent.    


Analysis

The veteran is currently in receipt of a 10 percent rating 
for his service-connected left eye disability based on the 
continuance of active pathology.  According to statements 
from the veteran and his wife and VA optometry reports, the 
veteran must periodically rest his left eye to relieve the 
foreign body sensation he experiences from the corneal scar.  
In addition, the veteran has complained that sometimes pain 
is associated with the foreign body sensation he experiences 
in his left eye.  

The veteran's VA optometrist has repeatedly identified the 
microcysts seen on slit lamp examinations as evidence of 
recurrent corneal abrasions.  In addition, in his April 2006 
report, he indicated that the veteran's left eye was mildly 
injected and that this was consistent with a recurrent 
corneal abrasion.  Significantly, in none of his reports did 
he state that he actually observed a corneal abrasion.  The 
June 2005 VA examination was performed by an ophthalmologist, 
who also reviewed the veteran's pertinent medical records and 
presumably has more expertise than the optometrist.  H also 
noted the presence of two microcysts in the corneal scar.  
However, he did not diagnose a corneal abrasion.  In fact he 
stated that despite the diagnoses in the medical records 
reviewed of recurrent corneal abrasions, the records did not 
document actual recurrent corneal defects.

Although the medical evidence shows that the veteran has 
developed dry eye secondary to the corneal scar, in the 
Board's opinion, the most probative evidence (the report of 
the June 2005 VA examination) also shows that the service eye 
injury has healed and that the only residual of the injury is 
the corneal scar.  Similarly, the only identified residual of 
the service injury on the November 1997 VA examination was 
the well healed scar.  Therefore, in the Board's opinion, the 
disability does not warrant a 10 percent rating on the basis 
of active pathology due to an unhealed injury.  

The veteran and his wife both state that the veteran requires 
rest because of the disability and his optometrist has said 
that the veteran requires rest when the eye becomes 
symptomatic.  The Board simply has not found these statements 
to be persuasive.  As explained by the VA ophthalmologist, 
the sensation that the veteran says feels like a foreign body 
in his eye is due to dry eye, a condition that can be and is 
treated with artificial tears.  The November 1997 VA examiner 
stated that the foreign body sensation was relieved by 
lubricating drops.  Moreover, the ophthalmologist who 
examined the veteran in June 2005 and presumably has more 
expertise in this area than the veteran's optometrist, has 
indicated that the veteran frequently requires artificial 
tears because of this condition, but does not require rest.  

The medical evidence consistently indicates that the left eye 
disability is not productive of visual impairment or loss of 
visual field.  In the Board's opinion, although the medical 
evidence confirms that the veteran frequently requires 
artificial tears because of dry eye, the greater weight of 
the medical evidence shows that the disability is not 
productive of pain or any other symptom necessitating rest.  
Moreover, in the Board's opinion, the 10 percent rating 
currently in effect for the disability is adequate to 
compensate the veteran for the minimal impairment 
attributable to the dry eye symptoms.  

ORDER

An increased rating for residuals of a left eye injury is 
denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


